PER CURTAM.
We concur in Judge Hand’s finding and conclusion that this was a head-on situation, where the Transfer initiated a stárboard to starboard course and kept on without assent to it, ■ and that the Gladiator, having kept her course, was free from fault.
It may be noted that, if the situation were as stated in appellant’s brief — i. e., the Transfer showing a starboard light only to both lights of the Gladiator — then the vessels would be on crossing courses, and the Gladiator the privileged vessel, in which case the conclusion reached as to fault would be the same. We do not think the Gladiator *692was far enough west of the center of the river to constitute a violation of the East River statute. Section 757 of the Consolidation Act; chapter 410, Laws N. Y. 1882.
Decree affirmed, with costs.